DETAILED ACTION
This Action is in response to amendment filed on 07/29/2022.
Claims 1-2, 8-9 and 15-16 have been amended.
Claims 6, 13 and 20 were previously canceled. There are no new claims.
Claims 1-5, 7-12, 14-19 and 21 are presented for examination, 
Claims 1-5, 7-12, 14-19 and 21 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to the limitations “use the HA storage cluster state to identify an assignment of the failed storage resource to a corresponding virtual switch partition programmed in the switch; determine a different node to which the failed storage resource is to be assigned based on the HA storage cluster state; and reprogram the switch to cause the switch to assign the failed storage resource and the different node to a second virtual switch partition” (see page 7-10 of REMARKS filed 02/14/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
The Applicant's remaining arguments, see page 7-10 of REMARKS, filed 07/29/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 07/29/2022, applicant puts forth in substance that Maredia and Connor fails to disclose ‘detect a failure in one of the storage resources’ (see page 7-10 of REMARKS, filed 07/29/2022).
In response, examiner notes that in Maredia, an SCSI-T component 224-1 of cluster node 104-1may determine or update the ALUA access states based on the volume access state information; The volume access state information may include, without limitation, a list of volumes in the cluster 150 and volume availability information for each volume included in the list of volumes indicating whether each volume in the list of volumes is “available” (i.e., volume is online and accessible within a partition) or “unavailable” (i.e., volume is offline or inaccessible within a partition) to a cluster node (see [0062]-[0071]). 
For .e.g. ALUA access state for any path to one or more LUNs (e.g., LUN 106-3) within a volume is “unavailable” if connectivity state information indicating that a cluster node (e.g., cluster node 104-3) is “in partition,” the operational state information indicates that the cluster node is “up” (e.g., cluster node 104-3), and the volume access state information indicates that a volume (e.g., volume 116-3) local to that cluster node (e.g., cluster node 104-3) is “unavailable.” (see [0071]). 
Therefore, the examiner disagrees that Maredia fails to disclose ‘detect a failure in one of the monitored storage resources’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-11, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maredia et al. (hereinafter, Maredia, US 20170318092 A1) in view of Connor et al. (hereinafter, Connor, US 20150067229 A1) in view of Legtchenko et al. (hereinafter, Legtchenko, US 20190245922 A1).

Regarding claim 1, Maredia discloses a high availability (HA) storage cluster (see Fig.1:150 in view of [0027]; also see [0022]; different nodes in a cluster may own or control different resources, such as a logical storage unit… interconnect between a high-availability pair of nodes), comprising:
a switch (see [0033]; cluster interconnect 110 can include switches); 
a plurality of storage resources (see Fig.1:112-1 to 112-k) coupled to the switch via a first network (see Fig.1:110; also see [0028]; The node storages 112-1 to 112-k may include, without limitation, one or more storage units… for example, aggregates, volumes, LUNs, or any other data structure configured to store information. Each pair of cluster nodes may communicate with a pair of node storages 112-1, 112-2 via storage interconnect 154; also see [0022]; Nodes in the cluster can be communicatively coupled via one or more intra-cluster connections (e.g., a cluster interconnect switch, an interconnect between a high-availability pair of nodes; also see [0033]; cluster interconnect 110 can include one or more network components (e.g., hubs, switches, routers, etc.) communicatively coupled to the cluster nodes 104-1 to 104-n; also see [0041] in view of [0021] and [0028]; logical storage unit identified by a logical unit number (LUN); LUN 106-1 is hosted, owned, or managed by cluster node 104-1 and stored in a node storage 112-1 that is operatively connected to the cluster node 104-1); and 
a set of nodes (in Fig.1, see cluster nodes 104-1 to 104-n) communicatively coupled to the switch via the first network (see Fig.1:110) or via a second network (see [0033]; cluster interconnect 110 can include one or more network components (e.g., hubs, switches, routers, etc.) communicatively coupled to the cluster nodes 104-1 to 104-n), each node of the set of nodes (in Fig.1, see cluster nodes 104-1 to 104-n; also see Fig.6A: 104-1 to 104-4) incorporating a high availability (HA) module (see [0051]; The cluster node 104-1 can execute a storage operating system 248-1... The storage operating system 248-1 can include, among other components, a distributed management component 208-1, one or more storage modules 218-1 (e.g., a SCSI module), one or more disk modules 220-1, and a session manager component 238-1), in which each of the HA modules is configured to maintain a synchronized current state of the HA storage cluster (see [0116] in view of Fig.6A:308; the SCSI-T component of each cluster node can report or indicate its ALUA access states… before interconnect failure 304 occurs, the ALUA access states from the perspectives of cluster nodes 104-1, 104-2, 104-3, 104 are as illustrated in the ALUA access states tables 308. An ALUA access state table 308 provides the ALUA access states from the perspective of a cluster node for each LUN (e.g., LUNs 106-1, 106-2, 106-3, and 106-4)) by; 
monitoring the status of the plurality of storage resources (see [0022]; locality information for each LUN associated with the cluster is checked. The locality information is used to identify LUNs or other resources that are controlled or owned by out-of-quorum nodes to be fenced (i.e., cluster nodes that have lost connectivity to the nodes in the active partition).), the switch (see [0022]; Nodes in the cluster can be communicatively coupled via one or more intra-cluster connections (e.g., a cluster interconnect switch)… One or more nodes in the cluster can identify one or more disruptions in intra-cluster communications, such as (but not limited to) connectivity failures that result in the cluster being partitioned; also see [0102]; an interconnect failure 168 may disrupt communications within the cluster 150; examiner articulates that identifying disruption in intra-cluster communications due to interconnect (switch) failure corresponds to monitoring status of the switch), and other nodes of the set of nodes (see [0050]; The cluster node 104-1 can perform one or more operations in a quorum-based algorithm. For example, the cluster node 104-1 can determine if the cluster is separated into one or more partitions, notify one or more cluster nodes to separate into one or more partitions; also see [0117]-[0120] in view of Fig.6A; At time t.sub.0, a cluster interconnect failure event 310 occurs... This can cause the cluster node 104-4 to become isolated from the cluster nodes 104-1, 104-2, and 104-3… At time t.sub.1, the cluster quorum manager 206-1 of cluster node 104-1 may detect a heartbeat failure with respect to the cluster node 104-4… At time t.sub.3, the cluster quorum manager 206-4 of the cluster node 104-4 may detect that a heartbeat begins to fail to the cluster nodes 104-1, 104-2, and 104-3), 
communicating with the HA modules of other nodes regarding the monitored status of the plurality of storage resources (see [0051]-[0053]; distributed management component 208-1 can provide and update information among cluster nodes 104-1 to 104-n… distributed management component 208-1 can also store and provide volume location information… Examples of volume location information include, without limitation, a list of volumes hosted, owned, or managed by each cluster node in the cluster 150), the switch (see [0022]; One or more nodes in the cluster can identify one or more disruptions in intra-cluster communications, such as (but not limited to) connectivity failures that result in the cluster being partitioned; also see [0050]; The cluster node 104-1 can perform one or more operations in a quorum-based algorithm. For example, the cluster node 104-1 can determine if the cluster is separated into one or more partitions, notify one or more cluster nodes to separate into one or more partitions; also see [0054]-[0055]; the cluster state information may include, without limitation, the partitions currently in the cluster 150, the cluster nodes 104 in each partition, whether a cluster node is in the majority or a minority partition, the event triggering a cluster node to be in the minority partition, or any other information that may indicate the status or state of the cluster 150; also see [0102]; configuration information include, but are not limited to, volume access state information, cached volume location information, quorum state information, connectivity state information, or operational state information, cached volume configuration information and cached Vserver configuration information, and other metadata used or distributed among cluster computing nodes), and other nodes (see [0121]-[0122] in view of Fig.6A:318-320; The cluster quorum manager 206-1 can provide status information to one or more nodes in the partition at block 318…At time t.sub.5, one or more components of cluster nodes 104-1, 104-2, and 104-3 may receive status information; also see [0109]; if multiple intra-cluster disruptions occur in which the cluster node 104-1 is communicatively inaccessible to other nodes and the cluster node 104-2 is communicatively inaccessible to other nodes, each of the cluster nodes 104-1 and 104-2 can be fenced in the manner described above. The respective paths to resources owned or managed the cluster nodes 104-1 and 104-2 can be advertised as “active/optimized” during these disruptions, while other paths to the cluster nodes 104-1 and 104-2 can be changed from “active/non-optimized” to “unavailable.”), 
synchronizing the HA storage cluster state based on the communications between HA modules to maintain the current state of the HA storage cluster, in which the maintained HA storage cluster state includes an assignment of each of the plurality of storage resources to a corresponding one of the set of nodes (see [0125]-[0130]; ALUA states may be updated based on the quorum status information; also see Fig.6B:328 that shows updated or latest ALUA access states with state of LUN resources corresponding to each node; also see Fig.6D:340 that shows further synchronization of cluster state based on further communications), 
wherein each of the HA modules is further configured to: 
detect a failure in one of the monitored storage resources (see [0062]-[0071]; The SCSI-T component 224-1 may determine or update the ALUA access states based on the volume access state information; The volume access state information may include, without limitation, a list of volumes in the cluster 150 and volume availability information for each volume included in the list of volumes indicating whether each volume in the list of volumes is “available” (i.e., volume is online and accessible within a partition) or “unavailable” (i.e., volume is offline or inaccessible within a partition) to a cluster node; ALUA access state for any path to one or more LUNs (e.g., LUN 106-3) within a volume is “unavailable” if connectivity state information indicating that a cluster node (e.g., cluster node 104-3) is “in partition,” the operational state information indicates that the cluster node is “up” (e.g., cluster node 104-3), and the volume access state information indicates that a volume (e.g., volume 116-3) local to that cluster node (e.g., cluster node 104-3) is “unavailable.”).
Maredia does not explicitly disclose the switch defining a plurality of virtual switch partitions; wherein the maintained HA storage cluster state includes an assignment of each of the plurality of storage resources to a corresponding one of the set of nodes and to a corresponding virtual switch partition; wherein each of the HA modules is further configured to: use the HA storage cluster state to identify an assignment of the failed storage resource to a corresponding virtual switch partition programmed in the switch; determine a different node to which the failed storage resource is to be assigned based on the HA storage cluster state; and reprogram the switch to cause the switch to assign the failed storage resource and the different node to a second virtual switch partition.
Connor discloses a switch (see Fig.3.301; also see Fig.7:700; also see Fig.9:700) defining a plurality of virtual switch partitions (see [0065]-[0067] in view of Fig.7:700; PCIe switch 700 has four logical switches 600a1, 600a2, 600b1 and 600b2; PCI switch 700 further includes an address map table 732… configured to store address maps associated with each logical switch… the address map table entries may be partitioned by NUMA node);
wherein the maintained HA storage cluster state (see Fig.9:736 and 738; also see [0077]; Node A system memory 206a includes a memory instance of address map table 736. Node B system memory 206b includes a memory instance of address map table 738) includes an assignment of each of the plurality of storage resources to a corresponding one of the set of nodes and to a corresponding virtual switch partition (see [0047]; address maps 311a and 311b contain mappings between memory addresses and corresponding output ports on many-to-many PCIe switch 30 via which the PCIe memory write transactions are to be forwarded so they can reach an appropriate PCIe root complex and (eventually) the applicable memory controller and/or caching agent for completing the memory write transaction. The routing of PCIe memory write transaction packets is configured such that packets are forwarded to the NUMA node via which the portion of system memory address space corresponding to the transaction's destination address can be accessed, regardless of whether the initiating device (or the transaction) is logically associated with that NUMA node or another NUMA node… NICs 308a and 308b are each connected to PCIe RC's 215a and 215b via separate logical PCIe switches; also see [0065] in view of Fig.7; PCIe switch 700 has four logical switches 600a1, 600a2, 600b1 and 600b2. Each logical switch includes a respective upstream port that is associated (only) to that switch, as depicted by upstream ports 702a1, 702a2, 702b1 and 702b2. Conversely, the downstream ports 704, 706, 708, 710, 712, and 714 of many-to-many PCIe switch 700 are shared across logical switches 600a1, 600a2, 600b1 and 600b2, such that each of the downstream ports can be accessed via each logical switch; also see [0066]-[0069] in view of Fig.7a-7b; address map table 732… configured to store address maps associated with each logical switch; also see [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connor with Maredia so that the switch defines a plurality of virtual switch partitions; wherein the maintained HA storage cluster state includes an assignment of each of the plurality of storage resources to a corresponding one of the set of nodes and to a corresponding virtual switch partition.
One of ordinary skill in the art would have been motivated to support migration operations in response to failure or replacement of a node (Connor: Abstract).
Maredia (modified by Connor) does not explicitly disclose wherein each of the HA modules is further configured to: use the HA storage cluster state to identify an assignment of the failed storage resource to a corresponding virtual switch partition programmed in the switch; determine a different node to which the failed storage resource is to be assigned based on the HA storage cluster state; and reprogram the switch to cause the switch to assign the failed storage resource and the different node to a second virtual switch partition.
Legtchenko discloses wherein each of the HA modules is further configured to: 
use the HA storage cluster state to identify an assignment of the failed storage resource to a corresponding virtual switch partition (in Fig.8, see failure domains 801 and 802 in modular switch 301) programmed in the switch (see Fig.8:301; also see [0017] and [0070]; modular switch 301 composed of multiple individual switches 108; also see [0080]-[0080]; when a component 105, 106, 108, 109 (of the storage network) fails, the control function 113, 114 may automatically detect this; also see [0092]; If one server 105 fails then the storage devices 106 that are attached to it become unavailable; also see [0035] and [0063] in view of Fig.1:110; individual switch 108 has an individual configuration setting 110 in the form of a permissions table. Between them the permissions tables 110 of the different individual switches 108 determine which of the servers 105 are permitted to control which of the storage devices 106; operational state of servers 105 (e.g. failing) indicate HA storage cluster state; examiner also articulates that using the state to identify an assignment of the failed resource to a first virtual switch partition is obvious as this particular mapping is to be automatically adapted); 
determine a different node (see second server 105 in Fig.9b) to which the failed storage resource is to be assigned based on the HA storage cluster state (see [0080]-[0081]; also see [0092] in view of Fig.9a-d; If one server 105 fails then the storage devices 106 that are attached to it become unavailable. However, using the electrical switches 107 it is possible to reconfigure the connections between the servers 105 and storage devices 106 to keep the storage device available); and 
reprogram the switch to cause the switch to assign the failed storage resource and the different node to a second virtual switch partition (see [0027]; dynamically reconfigure the mapping of processing devices to storage devices automatically in response to failure or other downtime of one of the components or a connection between the components; also see [0080]-[0081]; dynamic adaptation may be used to adapt the mapping of servers 105 to storage devices 106, and/or the topology of the modular switch 301, in response to failure of one of the components 105, 106, 108, 109 of the storage network; When a component in one domain fails, the data is then still accessible from one of the other domains; also see [0092]; If one server 105 fails then the storage devices 106 that are attached to it become unavailable. However, using the electrical switches 107 it is possible to reconfigure the connections between the servers 105 and storage devices 106 to keep the storage device available).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Legtchenko with Maredia and Connor so that each of the HA modules is further configured to: use the HA storage cluster state to identify an assignment of the failed storage resource to a corresponding virtual switch partition programmed in the switch; determine a different node to which the failed storage resource is to be assigned based on the HA storage cluster state; and reprogram the switch to cause the switch to assign the failed storage resource and the different node to a second virtual switch partition.
One of ordinary skill in the art would have been motivated in order to ensure that a service which might otherwise have been disrupted by the failure is still available to the client systems (Legtchenko: [0080]).

Regarding claim 2, Maredia (modified by Connor and Legtchenko) discloses the storage cluster of claim 1, as set forth above. Maredia further discloses wherein the storage resources include storage drives (see [0031]; node storage 112-1 to 112-k may each include … multiple storage drives; also see [0036]), volumes of drives (see Fig.2:116-1; also see [0035]), groups of drives (see [0036]; an array of storage devices can include, for example, hard drives, flash drives, or some combination thereof), and/or a logically separable storage entity (Fig.2:106-1; also see [0035]; single aggregate logical unit numbers (LUNs) correspond to a logically separable storage entity).

Regarding claim 3, Maredia (modified by Connor and Legtchenko) discloses the storage cluster of claim 1, as set forth above. Maredia further discloses wherein monitoring the resources includes attempting to access the resources at a time interval (see [0085]; Based at least partially on number or frequency of the heartbeat response signals received from the cluster quorum managers of other cluster nodes, the cluster quorum manager 206-1 can determine quorum status information of one or more cluster nodes 104-1 to 104-n).

Regarding claim 4, Maredia (modified by Connor and Legtchenko) discloses the storage cluster of claim 1, as set forth above. Maredia further discloses wherein monitoring the resources includes communicating a heartbeat message between each HA module (see [0085]; one or more heartbeat signals to be sent to cluster quorum managers 206 (e.g., cluster quorum managers 206-2, 206-3, and 206-4 (not shown)) of other cluster nodes 104 (e.g., cluster nodes 104-2, 104-3, and 104-4)…  Based at least partially on number or frequency of the heartbeat response signals received from the cluster quorum managers of other cluster nodes, the cluster quorum manager 206-1 can determine quorum status information of one or more cluster nodes 104-1 to 104-n).

Regarding claim 7, Maredia (modified by Connor and Legtchenko) discloses the storage cluster of claim 1, as set forth above. Connor further discloses wherein the switch is a PCI Express switch (see Fig.3.301; also see Fig.7:700; also see Fig.9:700).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connor with Maredia and Legtchenko so that the switch is a PCI Express switch.
One of ordinary skill in the art would have been motivated to support migration operations in response to failure or replacement of a node (Connor: Abstract).

Regarding Claim(s) 8 and 15, the claims list all the same elements of claim 1, but in a method form; and a non-transitory computer readable medium comprising instruction form (in Maredia, see [0144]) to carry out the steps of claim 1, rather than the cluster/ system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 8 and 15.  

Regarding claims 9-11 and 16-18, the claims do not teach or further define over the limitations in claims 2-4 respectively. Therefore, claims 9-11 and 16-18 are rejected for the same reasons as set forth in claims 2-4 respectively.

Regarding claim 14 and 21, the claims do not teach or further define over the limitations in claim 7. Therefore, claims 14 and 21 are rejected for the same reasons as set forth in claim 7.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maredia et al. (hereinafter, Maredia, US 20170318092 A1) in view of Connor et al. (hereinafter, Connor, US 20150067229 A1) in view of Legtchenko et al. (hereinafter, Legtchenko, US 20190245922 A1) in view of Salam et al. (hereinafter, Salam, US 9780964 B1).

Regarding claim 5, Maredia (modified by Connor and Legtchenko) discloses the storage cluster of claim 1, as set forth above. Maredia (modified by Connor and Legtchenko) does not explicitly disclose wherein detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level.
Salam discloses wherein detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level (see Fig.3:308-310; also see Col.9: lines 5-9; policy module 36 may determine if the bandwidth level is below a certain threshold. If the bandwidth level is below a threshold, then a fail-over is triggered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Salam with Maredia, Connor and Legtchenko so that detecting the failure comprises detecting that a bandwidth or a data rate associated with the failed resource is falling below a certain threshold level.
One of ordinary skill in the art would have been motivated to be able to trigger fail-over when bandwidth across a link is too low, so that the traffic flows away from the degraded link (Salam: see Col.9: lines 20-21 and Col.8: lines 53-54).

Regarding claims 12 and 19, the claims do not teach or further define over the limitations in claim 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth in claim 5.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arroyo et al. (US 20150127969 A1) discloses synchronizing PCI Host Bridges (PCBs) connected to a PCI switch.
Arakawa et al. (US 20100011368 A1) teaches partitioned storage resources and services in dynamically reorganized storage platforms.
Mallela et al. (US 20190220365 A1) discloses a backup controller that can save an existing configuration and re-configure virtual partitions of a PCIe switch to create a virtual backup partition with the backup controller.
ZHANG et al. (US 20140351654 A1) teaches improving reliability of a PCIE switch-based server system after detecting that a fault exists in a PCIE link.
Blum et al. (US 5974114 A) discloses High Availability Daemon (HAD) module in each of the computers responsible for monitoring the operations of each other, and for detecting and alarming any hardware, software or other failures/problems.
Faulkner et al (US 7383381 B1) teaches systems and methods for configuring a storage virtualization environment.
Lepoutere et al. (US 20190394079 A1) discloses a procedure for managing a failure in a network of nodes based on a global strategy.
COUVEE et al. (WO 2013088019 A1) teaches management of multiple faults in a computing infrastructure comprising high-availability equipment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453